Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to applicant’s communication of 9/24/2021.  Currently amended claims 1-6, 8-11, and 13-20 are pending and in condition for allowance.  See below.
Further IDS of 12/10/2021 is considered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed catheter assembly apparatus with a “main lumen” and a “sub-lumen that extends parallel to the main lumen”, and “one or more second side holes configured to allow passage of a second liquid between an inside of the sub-lumen and the outside of the catheter…”. 
The system including these specifics have not been found in the prior art of record.
The closest prior art references are Ishida (US 2016/0331939), Horvath et al. (US 2015/0051583), Shevgoor (US 2013/0053826), Ishida (WO 2016/185909), however these references fail to disclose this feature above and the “one or more second side holes”, and further the configuration as specified in the applicants claims (see applicant's remarks of 9/24/20214 and pages 11-14 for distinctions)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHILLIP A GRAY/Primary Examiner, Art Unit 3783